UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 6, 2014 Malvern Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 000-54835 45-5307782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 42 E. Lancaster Avenue, Paoli, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (610) 644-9400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 6, 2014, Malvern Bancorp, Inc. (the “Company”), the holding company for Malvern Federal Savings Bank (the “Bank”), reported its results of operations for the quarter and nine months ended June 30, 2014. For additional information, reference is made to the Company's press release dated August 6, 2014, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the Securities and Exchange Commission (the "SEC") and shall not be deemed to be “filed” for any purpose except as otherwise provided herein. Item 9.01
